 


109 HR 5173 IH: Suspension of Medicare Prescription Drug Late Enrollment Penalty Act of 2006
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5173 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. Bradley of New Hampshire (for himself and Mr. Gerlach) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to suspend the Medicare prescription drug late enrollment penalty during 2006. 
 
 
1.Short titleThis Act may be cited as the Suspension of Medicare Prescription Drug Late Enrollment Penalty Act of 2006.  
2.Suspension of Medicare prescription drug late enrollment penalty during 2006 
(a)In generalSection 1860D–13(b)(3)(B) of the Social Security Act (42 U.S.C. 1395w–113(b)(3)(B)) is amended by inserting (after December 2006) after any month.  
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
 
